DETAILED ACTION
	Claims 1-20 are pending.  Claims 15-20 are cancelled by examiners amendment below as being withdrawn without traverse in reply dated 10-05-2020.
	All previously asserted 112 rejections are withdrawn because the claims have been amended.
	All previously asserted prior art rejections are withdrawn in light of applicant’s persuasive arguments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	
Claims 15-20 are cancelled.
	Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a fuel cell stack comprising a cathode and an anode, a control system that measures a characteristic associated with the load, a fuel pump, and a fuel side high speed valve that is arranged to adjust mass flow of the gaseous fuel to the anode based on a first control signal of a control signal that is based on the characteristic wherein the characteristic is one of voltage or current of the load.
Prior art Furusawa et al. (US 2014/0212780) teaches a fuel cell system comprising a cathode and an anode, a control system, and a fuel pump.  Prior art Furusawa does not teach that the control systems measures a load characteristic and does not teach a fuel side high speed valve that is arranged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JACOB B MARKS/Primary Examiner, Art Unit 1729